TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 4, 2019



                                      NO. 03-18-00743-CV


       Neurodiagnostic Consultants, LLC d/b/a Synaptic Resources of Austin, LLC,
                     a Texas Limited Liability Company, Appellant

                                                 v.

                                   Corey Villalobos, Appellee




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the interlocutory order signed by the trial court on October 17, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.